United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Rita H. Patrick, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1831
Issued: February 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 29, 2017 appellant, through her representative, filed a timely appeal from a
May 16, 2017 merit decision and a July 27, 2017 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant met her burden of proof to establish permanent
impairment of a scheduled member, warranting a schedule award; and (2) whether OWCP
properly denied appellant’s request for an oral hearing as untimely filed pursuant to 5 U.S.C.
§ 8124.
On appeal appellant’s representative contends that, although appellant was given a
30-day time period to submit evidence in support of her schedule award claim, she was slightly
confused with the process. She asks the Board to reverse the denial of appellant’s schedule
award claim and allow appellant an opportunity to pursue her claim.
FACTUAL HISTORY
On December 6, 2015 appellant, then a 50-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, she had swelling in her right foot when she accidently
stepped on plastic wrap and fell down onto the floor. She stopped work on the date of injury.
OWCP accepted the claim for right ankle fibula fracture. On May 14, 2016 appellant returned to
full-time, regular-duty work with no restrictions.
On April 10, 2017 appellant filed a claim for a schedule award (Form CA-7). She did not
submit any additional evidence.
By letter dated April 11, 2017, OWCP advised appellant of the deficiencies of her claim
and requested that she submit a medical report from her physician assessing her permanent
impairment based on the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment3 (A.M.A., Guides) and establishing the date on which she
reached maximum medical improvement (MMI). Appellant was afforded 30 days to submit the
requested information. No response was received.
In a May 16, 2017 decision, OWCP denied appellant’s claim for a schedule award as the
evidence of record was insufficient to establish permanent impairment of a scheduled member or
function of the body. It noted that she did not respond to the April 11, 2017 development letter.
OWCP received a May 18, 2017 progress note from Dr. Eric M. Spencer, a Boardcertified orthopedic surgeon, who examined appellant and diagnosed chronic right ankle sprain,
one and one-half years status post right distal fibular fracture.
In an appeal request form dated and postmarked June 29, 2017 and received by OWCP
on July 7, 2017, appellant requested an oral hearing before an OWCP hearing representative.
By decision dated July 27, 2017, OWCP’s Branch of Hearings and Review denied
appellant’s hearing request. It found that it was untimely filed as it was postmarked on
June 29, 2017, more than 30 days after its May 16, 2017 merit decision. After exercising its

3

A.M.A., Guides (6th ed. 2009).

2

discretion, OWCP further found that the issue in the case could equally well be addressed
through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.4 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
It is the claimant’s burden of proof to establish a permanent impairment of the scheduled
member or function as a result of an employment injury.6 OWCP procedures provide that, to
support a schedule award, the file must contain competent medical evidence which shows that
the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (date of MMI), describes the impairment in sufficient detail so that it can be visualized
on review, and computes the percentage of impairment in accordance with the A.M.A., Guides.7
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment Class of Diagnosis
(CDX) condition, which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).8 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 Evaluators are directed to
provide reasons for their impairment rating choices, including choices of diagnoses from
regional grids, and calculations of modifier scores.10
Before the A.M.A., Guides can be utilized, a description of permanent impairment must
be obtained from the claimant’s physician. In obtaining medical evidence required for a
schedule award, the evaluation made by the attending physician must include a description of the
4

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

5

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
6

Tammy L. Meehan, 53 ECAB 229 (2001).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (February 2013).
8

Supra note 3 at 493-531.

9

Id. at 521.

10

R.V., Docket No. 10-1827 (issued April 1, 2011).

3

impairment including, where applicable, the loss in degrees of active and passive motion of the
affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation, or other pertinent descriptions of the impairment. This description
must be in sufficient detail so that the claims examiner and others reviewing the file will be able
to clearly visualize the impairment with its resulting restrictions and limitations.11
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for right ankle fibula fracture as a result of a
December 6, 2015 employment injury. Appellant stopped work on the date of injury and
returned to full-time regular-duty work without restrictions on May 14, 2016. On April 10, 2016
she filed a claim for a schedule award (Form CA-7). By decision dated May 16, 2017, OWCP
denied appellant’s schedule award claim finding that she had failed to submit an impairment
evaluation to establish a permanent impairment resulting from her work injury.
The Board finds that appellant has not submitted any evidence of permanent impairment
to a scheduled member, warranting a schedule award. By letter dated April 11, 2017, OWCP
informed her of the type of evidence necessary to establish her schedule award claim and
specifically requested that she submit an impairment evaluation from her attending physician in
accordance with the sixth edition of the A.M.A., Guides. It afforded appellant 30 days for a
response. Appellant did not submit the requested evidence prior to the issuance of OWCP’s
May 16, 2017 decision. As she has not submitted medical evidence sufficient to establish
permanent impairment of a scheduled member related to the December 6, 2015 employment
injury, appellant has failed to meet her burden of proof.
On appeal appellant’s representative contends that, although appellant was given a
30-day time period to submit evidence in support of her schedule award claim, she was slightly
confused with the process. She asks the Board to reverse the denial of appellant’s schedule
award claim and allow appellant an opportunity to pursue her claim. The Board notes that it is
appellant’s burden of proof to establish permanent impairment of a scheduled member as a result
of an employment injury.12 Appellant did not submit such evidence and thus, OWCP properly
denied her schedule award claim.13
Appellant may, however, request a schedule award or increased schedule award at any
time based on evidence of a new exposure or medical evidence showing progression of an
employment-related condition resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
11

D.M., Docket No. 11-775 (issued October 11, 2011); Peter C. Belkind, 56 ECAB 580 (2005).

12

Supra note 6.

13

L.F., Docket No. 10-0343 (issued November 29, 2010); V.W., Docket No. 09-2026 (issued February 16, 2010).

4

issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.14 Sections 10.617 and 10.618 of the federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.15 A claimant is entitled to a hearing or
review of the written record as a matter of right only if the request is filed within the requisite
30 days as determined by postmark or other carrier’s date marking and before the claimant has
requested reconsideration.16 Although there is no right to a review of the written record or an
oral hearing if not requested within the 30-day time period, OWCP may within its discretionary
powers grant or deny appellant’s request and must exercise its discretion.17 OWCP procedures
require that it exercise its discretion to grant or deny a hearing when the request is untimely or
made after reconsideration under section 8128(a).18
ANALYSIS -- ISSUE 2
A request for a hearing or review of the written record must be made within 30 days after
the date of the issuance of a final OWCP decision. Appellant’s hearing request was dated and
postmarked on June 29, 2013, more than 30 days after the issuance of OWCP’s May 16, 2017
decision. Because the postmark date was more than 30 days after the date of OWCP’s May 16,
2017 decision, the Board finds that the request was untimely filed and she was not entitled to an
oral hearing as a matter of right.19
The Board further finds that OWCP properly exercised its discretion in denying
appellant’s request for a hearing by determining that the issue in the case could be addressed
equally as well by requesting reconsideration and submitting new evidence relevant to the issue
at hand.20 The Board has held that the only limitation on OWCP’s authority is reasonableness
and an abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deduction from established facts.21 In this case, the evidence of record does not
indicate that OWCP abused its discretion in its denial of appellant’s request for an oral hearing.

14

5 U.S.C. § 8124(b)(1).

15

20 C.F.R. §§ 10.616, 10.617.

16

Id. at § 10.616(a).

17

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

18
See R.T., Docket No. 08-0408 (issued December 16, 2008); supra note 7 at Part 2 -- Claims, Hearings and
Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
19

The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41 ECAB 90 (1989).
20

M.H., Docket No. 15-0774 (issued June 19, 2015).

21

Daniel J. Perea, 42 ECAB 214, 221 (1990).

5

Accordingly, the Board finds that OWCP properly denied her request for a hearing as untimely
filed under section 8124.22
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish
permanent impairment of a scheduled member, warranting a schedule award. The Board further
finds that OWCP properly denied her request for an oral hearing as untimely filed pursuant to 5
U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the July 27 and May 16, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

22

R.P., Docket No. 16-0554 (issued May 17, 2016).

6

